Citation Nr: 1038647	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  04-37 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to an increased rating for hemiparesis of the 
left upper extremity, currently rated 20 percent disabling.

2.  Entitlement to an increased rating for hemiparesis of the 
left lower extremity, currently rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	United Spinal Association


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1986 to November 1990 
and from June 1993 to May 1997.

These matters initially came before the Board of Veterans' 
Appeals (Board) from a January 2002 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in New 
York, New York.  In that decision, the RO denied entitlement to 
an increased rating in excess of 10 percent for hemiparesis of 
the left lower extremity and granted an increased 10 percent 
rating for hemiparesis of the left upper extremity, effective 
April 11, 2001.

In August 2004, the RO increased the disability rating for 
hemiparesis of the left upper and lower extremities to 20 
percent, effective April 11, 2001 and April 8, 2001, 
respectively.

In July 2006, the Board remanded these matters for further 
development.

In September 2007, the Board denied the Veteran's claim for 
increased ratings for hemiparesis of the left upper and lower 
extremities.  The Veteran appealed the Board's denials to the 
United States Court of Appeals for Veterans Claims (Court).

In March 2009, the Court vacated the Board's decision and 
remanded the case for readjudication in compliance with 
directives specified in a March 2009 Joint Motion filed by 
counsel for the Veteran and the VA Secretary.  

In September 2009, the Board remanded these matters for further 
development.

The issue of entitlement to service connection for a 
bilateral knee disability has been raised by the record, 
but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  


FINDINGS OF FACT

1.  The Veteran's hemiparesis of the left upper extremity is 
manifested by moderate incomplete paralysis of the ulnar nerve.

2.  The Veteran's hemiparesis of the left lower extremity is 
manifested by moderate incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
hemiparesis of the left upper extremity have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.2, 4.7, 4.10, 4.21, 4.123, 4.124, 4.124a, Diagnostic Code 
(DCs) 8045-8516 (2010).

2.  The criteria for a rating in excess of 20 percent for 
hemiparesis of the left lower extremity have not been met.  38 
U.S.C.A. §§ 1155, 5107(b); 38 C.F.R.  
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.123, 4.124, 4.124a, 
Diagnostic Code (DCs) 8045-8520 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Court has also held that the VCAA notice requirements of 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a service connection claim.  Those five elements include: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in October 2001, the RO 
notified the Veteran of the evidence needed to substantiate his 
claim for increased ratings for hemiparesis of the left upper and 
lower extremities.  This letter also satisfied the second and 
third elements of the duty to notify by delineating the evidence 
VA would assist him in obtaining and the evidence it was expected 
that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 has been amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

The Veteran has substantiated his status as a Veteran.  He was 
notified of all other elements of the Dingess notice, including 
the disability-rating and effective-date elements of his claim, 
in a June 2006 letter.  

The Court held in Vazquez-Flores v. Peake that 38 U.S.C.A § 
5103(a) requires, at a minimum, that the Secretary notify the 
Veteran that, to substantiate an increased rating claim, the 
Veteran must provide, or ask the Secretary to obtain, medical or 
lay evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), vacated sub nom, Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The Court further held that if the diagnostic code under which 
the Veteran is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has on 
the Veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at least 
general notice of that requirement to the claimant.  

Additionally, the Veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which typically 
provide for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment and 
daily life.  Id.

Furthermore, the Court directed that as with proper notice for an 
initial disability rating and consistent with the statutory and 
regulatory history, the notice must also provide examples of the 
types of medical and lay evidence that the Veteran may submit (or 
ask the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation -- e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) vacated the Court's decision in Vazquez-Flores 
v. Peake insofar as it required VA, in increased ratings claims, 
to provide notice of alternative diagnostic codes or potential 
daily life evidence.  Vazquez-Flores, 580 F.3d at 1280-81.  The 
Federal Circuit held that 38 U.S.C.A. § 5103(a) notice need not 
be Veteran specific, and that while impairment in activities of 
daily life may indicate impairment in earning capacity, the 
statutory scheme does not require such evidence for proper 
adjudication of a claim.  Id.

The October 2001 letter told the Veteran that evidence of 
worsening could substantiate the increased rating claim.  He was 
notified in the June 2006 letter that medical or lay evidence 
could be submitted to substantiate his increased rating claims 
and was provided with specific examples.  The letter stated that 
the Veteran could submit letters from individuals who could 
describe the manner in which his disabilities had worsened.  

The June 2006 letter explained that disability ratings are 
determined by applying VA's rating schedule under which the RO 
would assign a rating from 0 to 100 percent, and that it would 
consider evidence of the nature of the symptoms of the condition, 
their severity and duration, and their impact upon employment.  

There was a timing deficiency in that the June 2006 letter was 
provided after the initial adjudication of the claim.  This 
timing deficiency was cured by readjudication of the claim in a 
May 2007 supplemental statement of the case.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007). 

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will 
help a claimant obtain records relevant to his claim, whether or 
not the records are in Federal custody, and that VA will provide 
a medical examination or obtain an opinion when necessary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA obtained all of the identified post-service VA treatment 
records and private medical records.  In addition, the Veteran 
was afforded VA examinations for hemiparesis of the left upper 
and lower extremities.

In its September 2008 brief, the Veteran's representative 
advanced a number of arguments as to why VA examinations dated in 
August 2001, November 2001, June 2003, and November 2004 were 
inadequate.  The Veteran's representative contended that the 
findings in each examination report were identical, that there 
was no confirmation that the Veteran's claims file was reviewed, 
that no neurological testing was conducted, and that there was no 
evidence that the examiner possessed any expertise in neurology.  

However, a review of the examination reports reveals that the 
reported findings were not identical and that neurological 
testing was clearly conducted as specific findings were reported 
(i.e. motor strength, reflexes, etc.).  Furthermore, there is no 
requirement that a claims folder be reviewed in conjunction with 
an examination, provided that an examiner takes into account the 
relevant history.  Nieves-Rodriguez v. Peake, 22 Vet App 295 
(2008).  

There is also no requirement that VA establish the qualifications 
of VA physicians and medical experts providing medical opinions.  
Absent some challenge to the expertise of a VA expert, there is 
no requirement that VA present affirmative evidence of a 
physician's qualifications in every case as a precondition for 
the Board's reliance upon that physician's opinion.  Rizzo v. 
Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  The Veteran has 
presented no specific challenge to the qualifications of the 
examination providers, other than to note that there was no 
showing of the examiner's expertise in neurology.  In this case, 
the examination reports all include the Veteran's reports of his 
history and symptoms.  

All the examination reports contain the findings necessary to 
decide the Veteran's claim.  Furthermore, he was afforded a VA 
examination in January 2010 for his neurological disability, the 
report of which was a product of an explicitly reported review of 
medical records, the claims folder, and the Veteran's reports.  
Hence, all examinations are adequate.

Analysis

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.10.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. § 
4.7.

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21.
In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the severity 
of the condition.  The Board has a duty to acknowledge and 
consider all regulations that are potentially applicable.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as 
well as industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern. Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 38 
C.F.R. § 4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Staged ratings are, however, appropriate for an 
increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  

The relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from the 
time period one year before the claim was filed until VA makes a 
final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).

The hemiparesis of the Veteran's left upper and lower extremities 
is currently rated under 38 C.F.R. § 4.124a, DCs 8045-8516 and 
8045-8520, respectively.  Hyphenated diagnostic codes are used 
when a rating under one code requires use of an additional 
diagnostic code to identify the basis for the rating assigned.  
38 C.F.R. § 4.27 (2010).  Here, the use of DCs 8045-8516 and 
8045-8520 reflect that pursuant to DC 8045, the Veteran's 
neurological disabilities from brain disease due to trauma are 
rated as paralysis of the ulnar and sciatic nerves under DCs 8516 
and 8520, respectively.  

Under DC 8045, purely neurological disabilities, such as 
hemiplegia, epileptiform seizures, facial nerve paralysis, etc., 
following trauma to the brain, are rated under the diagnostic 
codes specifically dealing with such disabilities, with citation 
of a hyphenated diagnostic code.  38 C.F.R. § 4.124a, DC 8045.

Under DC 8516, paralysis of the ulnar nerve of the minor 
extremity is rated as follows: a 20 percent rating is warranted 
for moderate incomplete paralysis; a 30 percent rating is 
warranted for severe incomplete paralysis; and a 50 percent 
rating is warranted for complete paralysis with the "griffin 
claw" deformity, due to flexor contraction of ring and little 
fingers, atrophy very marked in dorsal interspace and thenar and 
hypothenar eminences, loss of extension of ring and little 
fingers cannot spread the fingers (or reverse), cannot adduct the 
thumb, and flexion of the wrist weakened.  38 C.F.R. § 4.124a, DC 
8516.

Under DC 8520, paralysis of the sciatic nerve is rated as 
follows: a 20 percent rating is warranted for moderate incomplete 
paralysis; a 40 percent rating is warranted for moderately severe 
incomplete paralysis; a 60 percent rating is warranted for severe 
incomplete paralysis with marked muscular atrophy; and an 80 
percent rating is warranted for complete paralysis resulting in 
the foot dangling and dropping, no possible active movement of 
muscles below the knee, and weakened or (very rarely) lost 
flexion of the knee. 38 C.F.R. § 4.124a, DC 8520.

The rating schedule provides guidance for rating neurologic 
disabilities.  With regard to rating neurologic disabilities, 
cranial or peripheral neuritis, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale provided 
for injury of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  38 C.F.R. § 4.123.  

The maximum rating that can be assigned for neuritis not 
characterized by organic changes will be that for moderate, or 
with sciatic nerve involvement, for moderately severe, incomplete 
paralysis.  Id.  Cranial or peripheral neuralgia, usually 
characterized by a dull and intermittent pain, of typical 
distribution so as to identify the nerve, is to be rated on the 
same scale, with a maximum equal to moderate incomplete 
paralysis.  38 C.F.R. § 4.124.

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type pictured for 
complete paralysis given with each nerve, whether due to varied 
level of the nerve lesion or to partial regeneration. When the 
involvement is wholly sensory, the rating should be for the mild, 
or at most, the moderate degree.  38 C.F.R. § 4.124a.

The Veteran's VA treatment records dated from June to July 2001 
reveal that he reported that he was right hand dominant and that 
he had difficulty with coordination and manipulation of objects 
when he used his left upper extremity because the extremity was 
always stiff.  He was employed full time as a Data Recovery 
Specialist and had been criticized by his supervisor because he 
typed slowly with his left hand.

Examination of the left upper extremity revealed that strength, 
range of motion, and sensation were all within normal limits.  
Grip strength was normal (5/5) with 98 pounds, three point pinch 
strength was normal (5/5) with 17 pounds, and lateral pinch 
strength was normal (5/5) with 19 pounds.  The Minnesota Rate of 
Manipulation test for gross upper extremity coordination and the 
Perdue Pegboard Test for fine finger coordination revealed that 
the left upper extremity was in the minimally to moderately 
impaired range of scoring for gross coordination and was within 
normal limits for fine coordination (although fine coordination 
should have been higher considering the Veteran's age).  Overall, 
the Veteran had mild residual deficits in gross upper extremity 
coordination and object manipulation in the left upper extremity.  
The deficit was generally not noticeable during the performance 
of most daily activities, however performance of upper extremity 
activities was expected to be slower than normal (e.g. left-
handed typing).  Examination of the left lower extremity revealed 
normal (5/5) and intact motor strength.

In an August 2001 statement (VA Form 21-4138), the Veteran stated 
that he did not have many problems with his left lower extremity 
in the morning, but that his left leg became weak and 
uncoordinated as the day progressed.  At the end of the work day, 
he experienced pain throughout the leg.

The August 2001 VA examination report indicates that the Veteran 
reported that he experienced left-sided weakness that fluctuated 
throughout the day and was worse at the end of the day.  His left 
foot dragged when he walked, he was unable to lift weights or ice 
skate because of left leg weakness, and he was no longer able to 
jog because he limped.  He also experienced left hand weakness 
and incoordination and had difficulty typing with his left hand.  
He denied paresthesias, dysesthesias, or other sensory 
abnormalities, and there were no alleviating or aggravating 
factors or flare ups.

Examination of the left upper and lower extremities revealed that 
power, tone, and bulk were all normal in the deltoids, biceps, 
triceps, wrist extensors, wrist flexors, iliopsoas, hamstrings, 
quadriceps, gluteals, foot dorsiflexors, and foot plantar 
flexors.  Sensation was normal to pinprick and light touch.  
There were no signs of atrophy in the left leg and no signs of 
fasciculations, the Veteran had well developed and maintained 
muscle mass, there was no sensory or motor impairment, and fine 
motor control was normal.  The Veteran's gait was normal, he was 
able to walk without evidence of limping or favoring the left 
leg, he was able to get on and off the examining table without 
any problems, and his shoes did not reveal any evidence of foot 
drag or an abnormal shoe wear pattern.  A diagnosis of mild 
intermittent weakness of the left side was provided.  The 
physician who conducted the August 2001 VA examination opined 
that the Veteran's neurological deficits were very mild and 
appeared to have little significance clinically.

The November 2001 VA examination report reveals that the Veteran 
reported left-sided weakness.  He had impaired coordination of 
the left hand, fatigueability of the left side, and impaired 
strength of the left leg.  He denied any numbness, tingling, 
decreased sensation, or flare ups, and he did not take any 
medication for his neurological disability.

Examination revealed that motor strength of the left upper 
extremity was normal (5/5) in the deltoid, biceps, and wrist 
extensors and flexors, and slightly impaired (4/5) in the 
triceps.  There was no evidence of atrophy.  Motor strength of 
the left lower extremity was normal (5/5) in the iliopsoas, 
quadriceps, and foot plantar flexors, and slightly impaired (4/5) 
in the hamstrings and foot dorsiflexors.  Muscle tone was 
slightly spastic on the left, but bulk was normal.  There was 
good finger-nose-finger and heel-knee-shin coordination and the 
Veteran's gait was normal.  Deep tendon reflexes were brisker 
than average (3+) in the biceps, triceps, brachioradialis, and 
knee, and were very brisk/hyperactive (4+) in the ankle.  The 
plantar response was up-going.  A diagnosis of left-sided 
hemiparesis of the upper and lower extremities was provided.

In a February 2003 letter, the Veteran stated that his 
coordination and ability to adequately perform the simplest of 
movements was impaired due to left upper and lower extremity 
hemiparesis.  He often tripped when he walked because his left 
foot would occasionally drag.  He rarely performed any tasks with 
his left arm or hand due to a lack of coordination.

An April 2003 examination report from Dr. Castellani indicates 
that the Veteran's gait and station were normal.  There was a 
trace left pronator drift with trace weakness in the left wrist 
extensors and hand intrinsic.  There was no dystaxia in the left 
upper extremity, muscle tone, strength, and coordination were all 
normal in the left lower extremity, and no trace weakness was 
detected in the left extensor hallucis longus muscle.  Deep 
tendon reflexes were pathologically brisk in the left upper and 
lower extremities and there was no Babinski's sign.

A June 2003 VA examination report indicates that the Veteran 
reported that he had been employed as a veteran service 
representative at a VA regional office since July 2001.  He could 
not run or engage in any athletic activities and his left foot 
dragged.

A second VA examination report dated in June 2003 reveals that 
the Veteran did not use any assistive devices and that he was 
able to independently perform activities of daily living, such as 
bathing, dressing, cleaning, cooking, driving, and walking.  He 
walked with a fairly normal gait and had fairly good posture.  
Neurological examination revealed that muscle strength of the 
flexors and extenders of the left shoulder, elbow, wrist, fingers 
and abductors and adductors of the left fingers were all grossly 
normal (5/5).  Reflexes were normal to somewhat diminished (2-
1/2+) on the left biceps, brachioradialis, and triceps.  
Sensation to light touch was grossly normal.

A third VA examination report dated in June 2003 reveals that the 
Veteran reported left arm and leg weakness.  He was unable to run 
and his left foot sometimes dragged, he sometimes tripped over 
his left foot, he had a decreased ability to carry heavy objects, 
he was unable to use his left hand for driving, and there was 
poor coordination of the left hand and leg.  There were no flare 
ups or precipitating or aggravating factors and the neurological 
symptoms were constant.  Also, he denied any paresthesias or 
dysesthesias.

Examination revealed that left-sided muscle strength was normal 
(5/5) in the biceps, wrist flexors, and quadriceps, and slightly 
impaired (4/5) in the deltoids, triceps, wrist extensors, 
iliopsoas, hamstrings, foot dorsiflexors, and foot plantar 
flexors.  There was a positive pronator drift on the left, but 
the Veteran's gait was normal.  Sensation to pinprick, light 
touch, vibration, and position sense were all normal, and deep 
tendon reflexes were brisker than average (3+) in the biceps, 
triceps, brachial radialis, knee, and ankle.  The left toe was up 
going and there was dystaxia with left finger-nose-finger and 
heel-knee-shin.  The Veteran was diagnosed as having mild to 
moderate left hemiparesis.

A September 2003 VA examination report indicates that the Veteran 
reported that he continued to work full time at a VA regional 
office.  Neurological examination revealed that muscle power and 
tone and deep tendon reflexes (including ankle jerks, knee jerks, 
and upper extremity reflexes) were all normal in the upper and 
lower extremities.  Furthermore, plantars were flexor and all 
sensations (including to fine touch, pinprick, and vibration 
sense) were all well preserved in the upper and lower 
extremities. 

 In a September 2003 letter, the Veteran stated that he 
experienced weakness, lack of strength, an inability to move, and 
a severe lack of coordination.
In a January 2004 letter, Dr. McGregor stated that he had 
examined the Veteran and that the Veteran had denied any numbness 
or tingling down either the upper or lower extremities and any 
radiating neck or lower back pain.  There was hyperreflexia 
present among all deep tendon reflexes in the cervical spine on 
the left (C5, C6, C7) and there was diminished sensation present 
at the dermational level of C6 on the left.  Diagnoses of 
hyperreflexia and diminished sensation in the cervical spine were 
provided.

The November 2004 VA examination report reveals that the Veteran 
reported that he  continued to experience left upper and lower 
extremity weakness and incoordination and that he was no longer 
able to be as physically active due to his left-sided deficits.  
Examination revealed that muscle power, tone, and bulk were all 
normal in the iliopsoas, hamstrings, quadriceps, gluteal, foot 
dorsiflexors, and plantar flexors.  

The Veteran had good finger-nose-finger and heel-knee-shin 
coordination, his gait was normal other than a left pronator 
drift and mild weakness in the left upper and lower extremities, 
and he had left upper and lower dystaxia on finger-nose-finger 
and heel-knee-shin.  The Veteran was diagnosed as having upper 
motor neuron and spinal cerebellar damage involving the left 
upper and lower extremities.

In an April 2007 statement, the Veteran reported that he 
experienced weakness and impaired coordination of the left upper 
and lower extremities.  He had difficulty controlling the left 
side of his body (e.g. his left side gave out while lifting 
weights, he experienced left arm tremors) and doing any work 
around the house using the left arm.  His left foot dragged and 
caused him to fall to the floor or against a wall.

The January 2010 VA examination report reveals that the Veteran 
said that he was right handed, that he experienced some weakness 
in the left thumb and leg, and that he could hold on to anything 
with the left thumb (i.e., groceries, any amount of weight), but 
could not do any tasks that involved coordination (i.e., 
threading a needle, getting a glass of water, drinking soup with 
a spoon).  In other words, he experienced impairment of fine 
motor skills with the left hand.  His activities of daily living 
were not affected and he could perform such as activities as 
putting on and taking off a shirt, taking a shower, cooking, and 
shoveling snow.  

The Veteran further reported that he experienced incoordination, 
instability, and weakness of the left leg and left knee pain, and 
that he fell at least 2 times each week.  He had never been 
treated for any injuries due to falls.  There was an intermittent 
tingling sensation in the left lower extremity, but it was never 
severe enough to cause sleep disruption, and he had never been 
treated for the left leg symptoms.  There was fatigue of the left 
arm and leg after approximately 15 to 20 minutes of use.  He was 
able to walk up to a block, after which experienced left leg 
fatigue and was unable to walk any further.  He could stand for 
up to 30 minutes, after which he had to sit down due to fatigue, 
and could sit for 1 to 11/2 hours before experiencing back pain.  
The Veteran worked as a disability evaluator for VA and had 
worked sedentary jobs since his discharge from service.

Examination of the left upper extremity revealed that muscle 
power in the left shoulder, elbow, and wrist were all normal 
(5/5) and that left hand grip was 100 percent.  The reflexes in 
the brachioradials of the left bicep and tricep were increased 
compared to the right side and left arm perception was decreased 
approximately 30 to 40 percent as compared to the right, but 
there was no dysdradokinesis of the left upper extremity.  The 
Veteran was able to perform the finger-to-nose test, however he 
experienced a tremor.  There was no other resting or tremor 
associated with any other activities.  Muscle bulk and tone in 
the left upper extremity were normal.

Examination of the left lower extremity revealed that muscle 
power was slightly diminished (4/5) in the flexors, extensors, 
and rotators of the hip, in knee flexion and extension, and in 
dorsiflexion and plantar flexion of the ankle.  Muscle bulk was 
normal and tone was slightly increased as compared to the right.  
Knee and ankle reflexes were exaggerated and plantar reflex was 
downgoing, but there was a significant withdrawal reflex.  
Sensation on the left was more than that on the right with regard 
to fine touch and temperature.  The Veteran's proprioception in 
the left lower extremity was impaired, but he did not have any 
ataxia and he could perform the heel-to-toe test without any 
problems.

The physician who conducted the January 2010 VA examination 
opined that the Veteran had some weakness in the left lower 
extremity as compared to the right and had difficulty doing fine 
motor tasks with the left upper arm, but that he could do 
sedentary and exertional work that did not involve fine motor 
functioning.  However, he could not climb ladders, be at heights, 
or operate machinery because of his mild incoordination.

Analysis

The evidence reveals that the hemiparesis of the left upper and 
lower extremities is manifested by weakness, fatigability, left 
leg pain and instability, left pronator drift, normal to slightly 
impaired motor strength, normal to diminished sensation, somewhat 
diminished to hyperactive reflexes, and mild to moderate 
incoordination.  There has been no muscle atrophy.  

Although these symptoms are not wholly sensory, they have been 
found to be no more than moderate on examination.  The Veteran 
has exhibited a normal gait and normal fine motor function of the 
left hand with generally normal strength.  These symptoms reflect 
no more than moderate impairment of the ulnar and sciatic nerves 
and more closely approximate the criteria for 20 percent ratings 
under DCs 8516 and 8520.

The Veteran has made numerous statements concerning the severity 
of his neurological disability and has reported on several 
occasions that his left foot would drag and cause him to fall, 
that he could not use is left arm or hand for any tasks due to 
"severe" incoordination, and that his disability overall 
warranted a higher rating.  The Veteran's wife also reported in 
an August 2003 letter that he would trip due to loss of 
coordination.  The Joint Motion was premised on the need for the 
Board to further consider these statements.

The Veteran is certainly competent to report the symptoms of his 
neurological disability; however his reports must be weighed 
against the objective evidence.  See Jandrea v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006).  

Although he has reported foot drag and falls, he has been shown 
to have normal shoe wear that is inconsistent with foot drag.  
Examiners have consistently found a normal gait and have been 
unable to discern the severe incoordination he has reported.  His 
incoordination has been clinically described as no more than mild 
to moderate, and was most recently described during the January 
2010 VA examination as mild.  

The January 2010 VA examination report also reveals that the 
Veteran reported that he could hold on to anything with the left 
thumb (i.e., groceries, any amount of weight), but could not do 
any tasks that involved coordination (i.e., threading a needle, 
getting a glass of water, drinking soup with a spoon).  His 
activities of daily living were not affected and he could perform 
such activities as putting on and taking off a shirt, taking a 
shower, cooking, and shoveling snow.  In other words, he reported 
impairment of fine motor skills with the left hand, but not total 
loss of use of the left hand.  

The clinical evidence and reports of examinations show that any 
involvement was at most mild or moderate and that the Veteran 
has, at times, been inconsistent in his reports of his left hand 
impairment.  The Veteran's reports are therefore not credible in 
light of the contemporaneous objective findings and this evidence 
weighs against finding a greater level of involvement at any time 
during the appeal period notwithstanding the Veteran's reports.

Given the evidence of, at most, moderate disability, increased 
ratings in excess 20 percent for hemiparesis of the left upper 
and lower extremities are not warranted at any time during the 
appeal period.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.124a, 
DCs 8045-8516, 8045-8520.

Extraschedular

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the case 
"presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1).  The question of an extraschedular rating is a 
component of a claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not 
assign an extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by the 
claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of a claimant's 
service-connected disability with the established criteria found 
in the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 
1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

The evidence reveals that the Veteran has reported that his 
neurological disability has interfered with his employment.  For 
example, a June 2001 VA occupational therapy note reveals that he 
reported that he had difficulty typing with his left hand due to 
weakness and incoordination and that he had been criticized by 
his supervisor due to his slow typing.  The Veteran's statements 
raise the question of entitlement to an extraschedular rating.  

The symptoms of his disability are weakness, fatigability, left 
leg pain and instability, left pronator drift, normal to slightly 
impaired motor strength, normal to diminished sensation, somewhat 
diminished to hyperactive reflexes, and mild to moderate 
incoordination.  These symptoms are contemplated by the rating 
criteria.  Furthermore, he has not been hospitalized at any time 
during the appeal period due to his neurological symptoms, has 
been gainfully employed since his discharge from service, is 
currently employed as a veteran service representative at a VA 
regional office, and was considered able to perform sedentary and 
exertional work that did not involve fine motor functioning by 
the physician who conducted the January 2010 VA examination.  
Thus, referral for consideration of an extraschedular evaluation 
is not warranted.  38 C.F.R. § 3.321(b)(1).

Total Rating for Compensation Purposes Based on Individual 
Unemployability (TDIU)

The Court has held that entitlement to a TDIU is an element of 
all claims for an increased rating.  Rice v. Shinseki, 22 Vet. 
App. 447 (2009).  Entitlement to a TDIU is raised when a veteran: 
(1) submits evidence of a medical disability; (2) makes a claim 
for the highest rating possible; and (3) submits evidence of 
unemployability.  See Roberson v. Principi, 251 F.3d 1378 (Fed. 
Cir. 2001); see also Jackson v. Shinseki, 587 F.3d 1106, 1109-10 
(2009) (holding that an inferred claim for a TDIU is raised as 
part of an increased rating claim only when the Roberson 
requirements are met).  

In this case, the evidence reveals that with the exception of a 
period immediately following service, the Veteran has been 
gainfully employed in various positions and is most recently 
employed at a VA regional office.  This employment has been 
reported as full time and there is no evidence that it is 
marginal.  As there is no evidence of unemployability, the 
question of entitlement to a TDIU is not raised under Roberson 
and Rice.


ORDER

Entitlement to an increased rating in excess of 20 percent for 
hemiparesis of the left upper extremity is denied.

Entitlement to an increased rating in excess of 20 percent for 
hemiparesis of the left lower extremity is denied.

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


